 

Exhibit 10.02

 

EMPLOYMENT AGREEMENT

 

AGREEMENT made this 21st day of March, 2005, between KMG America Corporation, a
Virginia corporation (the “Company”) and James E. Nelson (the “Executive”).

 

The Board of Directors of the Company (the “Board”) recognize that the Executive
will make a substantial contribution to the growth and success of the Company. 
The Board desires to provide for the employment of the Executive with the
Company, and the Executive is willing to commit himself to serve the Company, on
the terms and conditions herein provided.  The Executive’s employment with the
Company is contingent on his execution of this Employment Agreement.

 

In order to effect the foregoing, the Company and the Executive wish to enter
into an employment agreement on the terms and conditions set forth below. 
Accordingly, in consideration of the premises and the respective covenants and
agreements of the parties herein contained, and intending to be legally bound
hereby, the parties hereto agree as follows:

 


1.             EMPLOYMENT.  THE COMPANY HEREBY AGREES TO EMPLOY THE EXECUTIVE,
AND THE EXECUTIVE HEREBY AGREES TO SERVE THE COMPANY, ON THE TERMS AND
CONDITIONS SET FORTH HEREIN.

 


2.             TERM.  THE EMPLOYMENT OF THE EXECUTIVE BY THE COMPANY AS PROVIDED
IN SECTION 1 WILL COMMENCE ON THE DATE HEREOF AND END ON DECEMBER 31, 2007,
UNLESS FURTHER EXTENDED OR SOONER TERMINATED AS HEREINAFTER PROVIDED.  THE
COMPANY SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, TO EXTEND OR RENEW THE
TERM OF THIS AGREEMENT BY ONE YEAR BY PROVIDING THE EXECUTIVE WITH WRITTEN
NOTICE OF EXTENSION ON OR BEFORE OCTOBER 31, 2005.  FOR PURPOSES OF THIS
AGREEMENT, “TERM” SHALL MEAN THE ACTUAL DURATION OF EXECUTIVE’S EMPLOYMENT
HEREUNDER, TAKING INTO ACCOUNT ANY EXTENSION OF SUCH EMPLOYMENT OR TERMINATION
OF EMPLOYMENT PURSUANT TO SECTION 6.

 


3.             POSITION AND DUTIES.  THE EXECUTIVE SHALL SERVE AS SENIOR VICE
PRESIDENT, GENERAL COUNSEL AND SECRETARY OF COMPANY AND SHALL HAVE SUCH
RESPONSIBILITIES, DUTIES AND AUTHORITY AS HE MAY HAVE AS OF THE DATE HEREOF AND
AS MAY FROM TIME TO TIME BE ASSIGNED TO THE EXECUTIVE BY THE CHIEF EXECUTIVE
OFFICER OF THE COMPANY (THE “CEO”) THAT ARE CONSISTENT WITH SUCH
RESPONSIBILITIES, DUTIES AND AUTHORITY, INCLUDING SERVING AS AN OFFICER OR
EMPLOYEE OF ANY AFFILIATE OF THE COMPANY THAT THE CEO DEEMS APPROPRIATE.  THE
EXECUTIVE SHALL DEVOTE SUBSTANTIALLY ALL OF HIS WORKING TIME AND EFFORTS TO THE
BUSINESS AND AFFAIRS OF THE COMPANY; PROVIDED, THAT NOTHING IN THIS AGREEMENT
SHALL PRECLUDE EXECUTIVE FROM SERVING AS A DIRECTOR OR TRUSTEE IN ANY OTHER FIRM
OR FROM PURSUING PERSONAL REAL ESTATE INVESTMENTS AND OTHER PERSONAL
INVESTMENTS, AS LONG AS SUCH ACTIVITIES DO NOT INTERFERE WITH EXECUTIVE’S
PERFORMANCE OF HIS DUTIES HEREUNDER OR VIOLATE SECTION 8 OR 9 OF THIS AGREEMENT.

 


4.             PLACE OF PERFORMANCE.  IN CONNECTION WITH THE EXECUTIVE’S
EMPLOYMENT BY THE COMPANY, THE EXECUTIVE SHALL BE BASED AT THE PRINCIPAL
EXECUTIVE OFFICES OF THE COMPANY IN


 

 

--------------------------------------------------------------------------------


 


MINNEAPOLIS/ST. PAUL, MINNESOTA, EXCEPT FOR REQUIRED TRAVEL ON THE COMPANY’S
BUSINESS TO AN EXTENT SUBSTANTIALLY CONSISTENT WITH PRESENT BUSINESS TRAVEL
OBLIGATIONS.

 


5.             COMPENSATION AND RELATED MATTERS.


 


(A)           BASE SALARY.  THE COMPANY SHALL PAY THE EXECUTIVE A BASE SALARY
ANNUALLY (THE “BASE SALARY”), WHICH SHALL BE PAYABLE IN PERIODIC INSTALLMENTS
ACCORDING TO THE COMPANY’S NORMAL PAYROLL PRACTICES.  THE INITIAL BASE SALARY
SHALL BE $200,000.  DURING THE TERM, THE BOARD OR THE COMPENSATION COMMITTEE OF
THE BOARD (THE “COMPENSATION COMMITTEE”) SHALL, AFTER TAKING INTO ACCOUNT THE
RECOMMENDATIONS OF THE CEO, REVIEW THE BASE SALARY AT LEAST ONCE A YEAR TO
DETERMINE WHETHER THE BASE SALARY SHOULD BE INCREASED EFFECTIVE THE FOLLOWING
JANUARY 1.  THE AMOUNT OF ANY INCREASE SHALL BE DETERMINED BEFORE MARCH 31 OF
EACH YEAR AND SHALL BE RETROACTIVE TO JANUARY 1.  THE BASE SALARY, INCLUDING ANY
INCREASES, SHALL NOT BE DECREASED DURING THE TERM.  FOR PURPOSES OF THIS
AGREEMENT, THE TERM “BASE SALARY” SHALL MEAN THE AMOUNT ESTABLISHED AND ADJUSTED
FROM TIME TO TIME PURSUANT TO THIS SECTION 5(A).

 


(B)           ANNUAL CASH INCENTIVE AWARDS.  THE EXECUTIVE SHALL BE ELIGIBLE TO
PARTICIPATE IN THE COMPANY’S ANNUAL CASH INCENTIVE BONUS PLAN ADOPTED BY THE
COMPENSATION COMMITTEE FOR EACH FISCAL YEAR DURING THE TERM OF THIS AGREEMENT
(THE “BONUS PLAN”), SUBJECT TO THE TERMS AND CONDITIONS OF THE BONUS PLAN.  IF
THE EXECUTIVE OR THE COMPANY, AS THE CASE MAY BE, SATISFIES THE PERFORMANCE
CRITERIA CONTAINED IN SUCH BONUS PLAN FOR A FISCAL YEAR, HE SHALL RECEIVE AN
ANNUAL CASH INCENTIVE BONUS (THE “INCENTIVE BONUS”) IN AN AMOUNT DETERMINED BY
THE COMPENSATION COMMITTEE AND SUBJECT TO RATIFICATION BY THE BOARD, IF
REQUIRED, BUT NOT TO EXCEED 100% OF THE EXECUTIVE’S THEN CURRENT BASE SALARY. 
IF THE EXECUTIVE OR THE COMPANY, AS THE CASE MAY BE, FAILS TO SATISFY THE
PERFORMANCE CRITERIA CONTAINED IN SUCH BONUS PLAN FOR A FISCAL YEAR, THE
COMPENSATION COMMITTEE MAY DETERMINE WHETHER ANY INCENTIVE BONUS SHALL BE
PAYABLE TO EXECUTIVE FOR THAT YEAR, SUBJECT TO RATIFICATION BY THE BOARD, IF
REQUIRED.  BEGINNING JANUARY 1, 2005, THE BONUS PLAN SHALL CONTAIN BOTH
INDIVIDUAL AND GROUP GOALS ESTABLISHED BY THE COMPENSATION COMMITTEE.  THE
ANNUAL INCENTIVE BONUS SHALL BE PAID TO THE EXECUTIVE NO LATER THAN THIRTY (30)
DAYS AFTER THE DATE THE COMPENSATION COMMITTEE DETERMINES WHETHER THE CRITERIA
IN THE BONUS PLAN FOR SUCH FISCAL YEAR WERE SATISFIED.  FOR PURPOSES OF THIS
AGREEMENT, THE TERM “INCENTIVE BONUS” SHALL MEAN THE AMOUNT ESTABLISHED PURSUANT
TO THIS SECTION 5(B).

 


(C)           STOCK BASED AWARDS.  THE COMPANY HAS ESTABLISHED THE 2004 STOCK
INCENTIVE PLAN (“STOCK INCENTIVE PLAN”) FOR THE BENEFIT OF THE EMPLOYEES OF THE
COMPANY AND ITS SUBSIDIARIES.  SUBJECT TO THE TERMS AND CONDITIONS OF THE STOCK
INCENTIVE PLAN, THE EXECUTIVE SHALL BE ELIGIBLE TO PARTICIPATE IN THE STOCK
INCENTIVE PLAN, AND SHALL BE ELIGIBLE TO RECEIVE ANNUAL STOCK OPTION AND/OR
RESTRICTED STOCK AWARDS UNDER THE STOCK INCENTIVE PLAN.  THE COMPENSATION
COMMITTEE SHALL APPROVE ANY SUCH AWARDS MADE TO THE EXECUTIVE PURSUANT TO THE
STOCK INCENTIVE PLAN.

 


(I)            2004 STOCK INCENTIVE PLAN OPTION GRANTS.  OPTION AWARDS UNDER THE
STOCK INCENTIVE PLAN WILL HAVE AN EXERCISE PRICE PER SHARE EQUAL TO THE CLOSING
PRICE OF COMPANY’S COMMON STOCK ON THE TRADING DAY IMMEDIATELY PRECEDING THE
DATE OF GRANT, WILL HAVE A TERM OF TEN (10) YEARS AND WILL VEST AND BECOME
EXERCISABLE WITH RESPECT TO 1/4 OF THE UNDERLYING SHARES OF COMPANY COMMON STOCK
ON THE FIRST, SECOND, THIRD AND FOURTH ANNIVERSARIES, RESPECTIVELY, OF THE DATE
OF GRANT; PROVIDED, HOWEVER, THAT THE


 


 

2

--------------------------------------------------------------------------------


 


EXECUTIVE WILL BE 100% VESTED IN ALL OUTSTANDING OPTION AWARDS, INCLUDING THE
UNVESTED PORTION OF SUCH AWARDS, AND SHALL BE PERMITTED TO EXERCISE ALL VESTED
OPTION AWARDS ONLY DURING THE 90-DAY PERIOD FOLLOWING SUCH ACCELERATED VESTING
UPON (I) TERMINATION OF THE EXECUTIVE’S EMPLOYMENT BY THE COMPANY OR THE BOARD,
OTHER THAN A TERMINATION FOR “CAUSE” PURSUANT TO SECTION 6(C) OR ANY RESIGNATION
BY THE EXECUTIVE WITHOUT “GOOD REASON” (AS DEFINED HEREIN), FOLLOWING A CHANGE
IN CONTROL (AS DEFINED IN THE STOCK INCENTIVE PLAN), (II) A TERMINATION BY THE
COMPANY WITHOUT CAUSE (AS DEFINED HEREIN), (III) A TERMINATION BY THE EXECUTIVE
FOR GOOD REASON (AS DEFINED HEREIN), (IV) THE EXECUTIVE’S DEATH, OR (V) THE
DISABILITY (AS DEFINED BELOW) OF THE EXECUTIVE, AND THAT THE EXECUTIVE WILL
FORFEIT ALL UNVESTED OPTIONS IF HE IS TERMINATED FOR CAUSE OR HE TERMINATES HIS
EMPLOYMENT HEREUNDER FOR OTHER THAN GOOD REASON.  EFFECTIVE AS OF MARCH 24, THE
COMPANY SHALL GRANT THE EXECUTIVE OPTIONS TO PURCHASE 35,000 SHARES OF THE
COMPANY’S COMMON STOCK UNDER THE STOCK INCENTIVE PLAN WITH AN EXERCISE PRICE
EQUAL TO THE CLOSING PRICE PER SHARE OF THE COMPANY’S COMMON STOCK ON MARCH 24,
2005, SUBJECT TO THE VESTING PROVISIONS DESCRIBED ABOVE.

 


(II)           2004 STOCK INCENTIVE PLAN RESTRICTED STOCK AWARDS.  THE STOCK
INCENTIVE PLAN PROVIDES FOR THE ISSUANCE OF SHARES OF COMPANY COMMON STOCK AS
RESTRICTED COMMON STOCK (“RESTRICTED STOCK GRANTS”) TO THE EXTENT THAT SUCH
SHARES OF COMMON STOCK ARE AVAILABLE THEREUNDER.  RESTRICTED STOCK GRANTS
AWARDED TO THE EXECUTIVE SHALL BE SUBJECT TO FORFEITURE RESTRICTIONS THAT WILL
TERMINATE WITH RESPECT TO 1/4 OF THE AWARDED SHARES ON THE FIRST, SECOND, THIRD
AND FOURTH ANNIVERSARIES OF THE DATE OF THE ISSUANCE; PROVIDED, FURTHER, THAT
THE EXECUTIVE WILL BE 100% VESTED AND ALL RESTRICTIONS ON EACH OUTSTANDING
RESTRICTED STOCK GRANT WILL LAPSE UPON (I) TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT BY THE COMPANY OR THE BOARD, OTHER THAN A TERMINATION FOR “CAUSE”
PURSUANT TO SECTION 6(C) OR ANY RESIGNATION BY THE EXECUTIVE WITHOUT “GOOD
REASON” (AS DEFINED HEREIN), FOLLOWING A CHANGE IN CONTROL (AS DEFINED IN THE
STOCK INCENTIVE PLAN), (II) A TERMINATION BY THE COMPANY WITHOUT CAUSE (AS
DEFINED HEREIN), (III) A TERMINATION BY THE EXECUTIVE FOR GOOD REASON (AS
DEFINED HEREIN), (IV) THE EXECUTIVE’S DEATH, OR (V) THE DISABILITY (AS DEFINED
BELOW) OF THE EXECUTIVE, AND THAT THE EXECUTIVE WILL FORFEIT ALL SHARES WITH
RESPECT TO WHICH THE FORFEITURE RESTRICTIONS HAVE NOT TERMINATED IF HE IS
TERMINATED FOR CAUSE OR HE RESIGNS FOR OTHER THAN GOOD REASON.  THE COMMON STOCK
ISSUED AS RESTRICTED STOCK GRANTS WILL HAVE VOTING AND DIVIDEND RIGHTS.

 


(D)           BENEFITS.


 


(I)            VACATION.  THE EXECUTIVE SHALL BE ENTITLED TO FOUR (4) WEEKS OF
PAID VACATION PER FULL CALENDAR YEAR. THE EXECUTIVE SHALL BE ENTITLED TO CASH IN
LIEU OF ANY UNUSED VACATION TIME.  THE EXECUTIVE SHALL NOT BE ENTITLED TO CARRY
OVER ANY UNUSED VACATION TIME FROM YEAR TO YEAR.

 


(II)           SICK AND PERSONAL DAYS.  THE EXECUTIVE SHALL BE ENTITLED TO SICK
AND PERSONAL DAYS IN ACCORDANCE WITH THE POLICIES OF THE COMPANY.

 


(III)          EMPLOYEE BENEFITS.

 

 

3

--------------------------------------------------------------------------------


 

(A)          Participation in Employee Benefit Plans.  Subject to the terms of
any applicable plans, policies or programs, the Executive and his spouse and
eligible dependents, if any, and their respective designated beneficiaries where
applicable, will be eligible for and entitled to participate in any Company
sponsored employee benefit plans applicable to employees of the Company,
including but not limited to benefits such as group health, dental, accident,
disability insurance, group life insurance, and a 401(k) plan, as such benefits
may be offered from time to time, on a basis no less favorable than that
applicable to other executives of the Company.

 

(B)           Disability Insurance.  The Company will, during the Term, maintain
a renewable long-term Disability plan that, subject to the terms of such plan
and any applicable plans, policies or programs, provides for payment of not less
than 60% of the Executive’s Base Salary.

 


(IV)          DIRECTORS AND OFFICERS INSURANCE.  DURING THE TERM AND FOR A
PERIOD OF 24 MONTHS THEREAFTER, THE EXECUTIVE SHALL BE ENTITLED TO DIRECTOR AND
OFFICER INSURANCE COVERAGE FOR HIS ACTS AND OMISSIONS WHILE AN OFFICER AND
DIRECTOR OF THE COMPANY ON A BASIS NO LESS FAVORABLE TO HIM THAN THE COVERAGE
PROVIDED TO CURRENT OFFICERS AND DIRECTORS.

 


(V)           KEY MAN LIFE INSURANCE.  THE COMPANY MAY PURCHASE ON THE LIFE OF
THE EXECUTIVE UP TO $3.0 MILLION OF KEY MAN LIFE INSURANCE WITH THE COMPANY AS
THE BENEFICIARY OF THE DEATH BENEFIT.

 


(VI)          EXPENSES, OFFICE AND SECRETARIAL SUPPORT.  THE EXECUTIVE SHALL BE
ENTITLED TO REIMBURSEMENT OF ALL REASONABLE EXPENSES, IN ACCORDANCE WITH THE
COMPANY’S POLICY AS IN EFFECT FROM TIME TO TIME AND ON A BASIS NO LESS FAVORABLE
THAN THAT APPLICABLE TO OTHER EXECUTIVES OF THE COMPANY, INCLUDING, WITHOUT
LIMITATION, TELEPHONE, REASONABLE TRAVEL AND REASONABLE ENTERTAINMENT EXPENSES
INCURRED BY THE EXECUTIVE IN CONNECTION WITH THE BUSINESS OF THE COMPANY,
PROMPTLY UPON THE PRESENTATION BY THE EXECUTIVE OF APPROPRIATE DOCUMENTATION. 
THE EXECUTIVE SHALL ALSO BE ENTITLED TO APPROPRIATE OFFICE SPACE, ADMINISTRATIVE
SUPPORT, AND SUCH OTHER FACILITIES AND SERVICES AS ARE SUITABLE TO THE
EXECUTIVE’S POSITIONS AND ADEQUATE FOR THE PERFORMANCE OF THE EXECUTIVE’S
DUTIES.

 


(VII)         REIMBURSEMENT OF CERTAIN PROFESSIONAL FEES AND OTHER DUES.  THE
COMPANY SHALL REIMBURSE, AT THE REQUEST OF THE EXECUTIVE, REASONABLE FEES FOR
PROFESSIONAL ORGANIZATIONS REASONABLY RELATED TO THE LIFE AND HEALTH INSURANCE
BUSINESSES, AND SHALL REIMBURSE FINANCIAL ADVISORY FEES OF $5,000 PER YEAR
DURING THE TERM.

 


6.             TERMINATION.  THE EXECUTIVE’S EMPLOYMENT HEREUNDER MAY BE
TERMINATED WITHOUT ANY BREACH OF THIS AGREEMENT ONLY UNDER THE FOLLOWING
CIRCUMSTANCES:

 


(A)           DEATH.  THE EXECUTIVE’S EMPLOYMENT HEREUNDER SHALL TERMINATE UPON
HIS DEATH.

 


(B)           DISABILITY.  IF, IN THE WRITTEN OPINION OF A QUALIFIED PHYSICIAN
REASONABLY AGREED TO BY THE COMPANY AND THE EXECUTIVE, THE EXECUTIVE SHALL
BECOME UNABLE TO PERFORM HIS DUTIES HEREUNDER DUE TO DISABILITY, THE COMPANY MAY
TERMINATE THE EXECUTIVE’S EMPLOYMENT HEREUNDER.  AS USED IN THIS AGREEMENT, THE
TERM “DISABILITY” SHALL MEAN INABILITY OF THE EXECUTIVE, DUE TO

 

 

4

--------------------------------------------------------------------------------


 


PHYSICAL OR MENTAL CONDITION, TO PERFORM THE ESSENTIAL FUNCTIONS OF THE
EXECUTIVE’S JOB, AFTER CONSIDERATION OF THE AVAILABILITY OF REASONABLE
ACCOMMODATIONS, FOR MORE THAN 180 TOTAL CALENDAR DAYS DURING ANY PERIOD OF 12
CONSECUTIVE MONTHS.

 


(C)           FOR CAUSE.  THE COMPANY MAY TERMINATE THE EXECUTIVE’S EMPLOYMENT
HEREUNDER FOR CAUSE.  FOR PURPOSES OF THIS AGREEMENT, THE COMPANY SHALL HAVE
“CAUSE” TO TERMINATE THE EXECUTIVE’S EMPLOYMENT HEREUNDER UPON A DETERMINATION
BY THE COMPANY THAT THE EXECUTIVE (I) HAS COMMITTED FRAUD OR MISAPPROPRIATED,
STOLEN OR EMBEZZLED FUNDS OR PROPERTY FROM THE COMPANY OR AN AFFILIATE OF THE
COMPANY OR SECURED OR ATTEMPTED TO SECURE PERSONALLY ANY PROFIT IN CONNECTION
WITH ANY TRANSACTION ENTERED INTO ON BEHALF OF THE COMPANY OR ANY AFFILIATE OF
THE COMPANY, (II) HAS BEEN CONVICTED OF A FELONY IN A FINAL NON-APPEALABLE
JUDGMENT, OR ENTERED A PLEA OF GUILTY OR “NOLO CONTENDRE” TO A FELONY, WHICH IS
LIKELY TO CAUSE MATERIAL HARM TO THE COMPANY’S (OR ANY AFFILIATE OF THE COMPANY)
BUSINESS, CUSTOMER OR SUPPLIER RELATIONS, FINANCIAL CONDITION OR PROSPECTS,
(III) HAS, NOTWITHSTANDING NOT LESS THAN 30 DAYS’ PRIOR WRITTEN NOTICE FROM THE
COMPANY, WILLFULLY FAILED TO PERFORM (OTHER THAN BY REASON OF ILLNESS OR
TEMPORARY DISABILITY ) HIS MATERIAL DUTIES HEREUNDER, (IV) HAS KNOWINGLY
VIOLATED OR BREACHED ANY MATERIAL LAW OR REGULATION TO THE MATERIAL DETRIMENT OF
THE COMPANY OR ANY AFFILIATES OF THE COMPANY OR ITS BUSINESS, OR (V) HAS
BREACHED ANY NON-COMPETITION, NON-DISCLOSURE OR NON-SOLICITATION AGREEMENT
BETWEEN EXECUTIVE, AND THE COMPANY WHICH CAUSES OR IS REASONABLY LIKELY TO CAUSE
MATERIAL HARM TO THE COMPANY OR ANY OF ITS AFFILIATES.  FOR PURPOSES OF THIS
PROVISION, NO ACT OR FAILURE TO ACT, ON THE PART OF THE EXECUTIVE, SHALL BE
CONSIDERED “WILLFUL” UNLESS IT IS DONE, OR OMITTED TO BE DONE, BY THE EXECUTIVE
IN BAD FAITH OR WITHOUT REASONABLE BELIEF THAT HIS ACTION OR OMISSION WAS IN THE
BEST INTERESTS OF THE COMPANY AND ITS AFFILIATES.

 


(D)           WITHOUT CAUSE.  THE COMPANY MAY AT ANY TIME TERMINATE THE
EXECUTIVE’S EMPLOYMENT HEREUNDER WITHOUT CAUSE.

 


(E)           TERMINATION BY THE EXECUTIVE.


 


(I)            THE EXECUTIVE MAY TERMINATE HIS EMPLOYMENT HEREUNDER (A) FOR GOOD
REASON OR (B) AT ANY TIME AFTER THE DATE HEREOF BY GIVING SIXTY (60) DAYS PRIOR
NOTICE OF HIS INTENTION TO TERMINATE.

 


(II)           FOR PURPOSES OF THIS AGREEMENT, “GOOD REASON” SHALL MEAN (A) A
FAILURE BY THE COMPANY TO COMPLY WITH ANY MATERIAL PROVISION OF THIS AGREEMENT
(OTHER THAN THE COMPANY’S PAYMENT OBLIGATIONS REFERRED TO IN CLAUSE (E) BELOW)
WHICH HAS NOT BEEN CURED WITHIN THIRTY (30) DAYS AFTER NOTICE OF SUCH
NONCOMPLIANCE HAS BEEN GIVEN BY THE EXECUTIVE TO THE COMPANY, (B) THE ASSIGNMENT
TO THE EXECUTIVE OF ANY MATERIAL DUTIES INCONSISTENT WITH THE EXECUTIVE’S
POSITION WITH THE COMPANY OR A SUBSTANTIAL ADVERSE ALTERATION IN THE NATURE OR
STATUS OF THE EXECUTIVE’S RESPONSIBILITIES WITHOUT THE CONSENT OF THE EXECUTIVE,
(C) WITHOUT THE CONSENT OF THE EXECUTIVE, A MATERIAL REDUCTION IN EMPLOYEE
BENEFITS OTHER THAN A REDUCTION GENERALLY APPLICABLE TO SIMILARLY SITUATED
EXECUTIVES OF THE COMPANY, (D) WITHOUT THE CONSENT OF THE EXECUTIVE, RELOCATION
OF THE COMPANY’S PRINCIPAL PLACE OF BUSINESS OUTSIDE A FIFTY (50) MILE RADIUS OF
MINNEAPOLIS/ST. PAUL, MINNESOTA, OR (E) ANY FAILURE BY THE COMPANY TO PAY THE
EXECUTIVE BASE SALARY OR ANY INCENTIVE BONUS TO WHICH HE IS ENTITLED UNDER THE
BONUS PLAN OR HEREUNDER WHICH FAILURE HAS NOT BEEN CURED WITHIN TEN (10) DAYS
AFTER NOTICE OF SUCH NONCOMPLIANCE HAS BEEN

 

 

5

--------------------------------------------------------------------------------


 


GIVEN BY THE EXECUTIVE TO THE COMPANY OR ANY FAILURE OF THE COMPENSATION
COMMITTEE TO APPROVE A BONUS PLAN FOR ANY FISCAL YEAR.

 


(F)            ANY TERMINATION OF THE EXECUTIVE’S EMPLOYMENT BY THE COMPANY OR
BY THE EXECUTIVE (OTHER THAN TERMINATION PURSUANT TO SUBSECTION (A) OR (B) OF
THIS SECTION 6) SHALL BE COMMUNICATED BY WRITTEN NOTICE OF TERMINATION TO THE
OTHER PARTY HERETO IN ACCORDANCE WITH SECTION 13.  FOR PURPOSES OF THIS
AGREEMENT, A “NOTICE OF TERMINATION” SHALL MEAN A NOTICE WHICH SHALL INDICATE
THE SPECIFIC TERMINATION PROVISION IN THIS AGREEMENT RELIED UPON AND SHALL SET
FORTH IN REASONABLE DETAIL THE FACTS AND CIRCUMSTANCES CLAIMED TO PROVIDE A
BASIS FOR TERMINATION OF THE EXECUTIVE’S EMPLOYMENT UNDER THE PROVISION SO
INDICATED.

 


(G)           “DATE OF TERMINATION” SHALL MEAN (I) IF THE EXECUTIVE’S EMPLOYMENT
IS TERMINATED BY HIS DEATH, THE DATE OF HIS DEATH, (II) IF THE EXECUTIVE’S
EMPLOYMENT IS TERMINATED PURSUANT TO SUBSECTION (B) ABOVE, THE DATE AS OF WHICH
THE PHYSICIAN’S WRITTEN OPINION IS RECEIVED BY THE COMPANY, (III) IF THE
EXECUTIVE’S EMPLOYMENT IS TERMINATED PURSUANT TO SUBSECTION (C) ABOVE, THE DATE
SPECIFIED IN THE NOTICE OF TERMINATION, AND (IV) IF THE EXECUTIVE’S EMPLOYMENT
IS TERMINATED FOR ANY OTHER REASON, THE DATE SIXTY (60) DAYS FOLLOWING THE DATE
ON WHICH A NOTICE OF TERMINATION IS GIVEN.

 


7.             COMPENSATION UPON TERMINATION, DEATH OR DURING DISABILITY.


 


(A)           DISABILITY.  DURING ANY PERIOD THAT THE EXECUTIVE FAILS TO PERFORM
HIS DUTIES HEREUNDER AS A RESULT OF HIS INCAPACITY DUE TO A PHYSICAL OR MENTAL
CONDITION (“DISABILITY PERIOD”), THE EXECUTIVE SHALL CONTINUE TO RECEIVE HIS
FULL BASE SALARY AT THE RATE THEN IN EFFECT FOR SUCH DISABILITY PERIOD (AND
SHALL NOT BE ELIGIBLE FOR PAYMENTS UNDER THE DISABILITY PLANS, PROGRAMS AND
POLICIES MAINTAINED BY PARENT OR THE COMPANY OR IN CONNECTION WITH EMPLOYMENT BY
THE COMPANY (“DISABILITY PLANS”)) UNTIL HIS EMPLOYMENT IS TERMINATED PURSUANT TO
SECTION 6(B) HEREOF, AND UPON SUCH TERMINATION, THE EXECUTIVE SHALL, WITHIN TEN
(10) DAYS OF SUCH TERMINATION, BE ENTITLED TO ALL AMOUNTS TO WHICH THE EXECUTIVE
IS ENTITLED PURSUANT TO THE DISABILITY PLANS.  THE EXECUTIVE’S RIGHTS UNDER ANY
LONG-TERM DISABILITY PLAN SHALL BE DETERMINED IN ACCORDANCE WITH THE PROVISIONS
OF SUCH PLAN, BUT IN NO EVENT WILL PARENT OR THE COMPANY MAINTAIN A LONG-TERM
DISABILITY PLAN THAT PROVIDES FOR PAYMENT OF LESS THAN 60% OF THE EXECUTIVE’S
BASE SALARY.  IN ADDITION, UPON THE EXECUTIVE’S TERMINATION IN ACCORDANCE WITH
SECTION 6(B) HEREOF, ALL STOCK OPTIONS, RESTRICTED STOCK GRANTS AWARDS AND ANY
OTHER EQUITY AWARDS GRANTED BY THE COMPANY TO THE EXECUTIVE SHALL BECOME FULLY
VESTED, UNRESTRICTED AND EXERCISABLE AS OF THE DATE OF TERMINATION. ALL VESTED
OPTIONS SHALL REMAIN EXERCISABLE BY THE EXECUTIVE OR HIS AGENT UNTIL 90 DAYS
AFTER THE DATE OF TERMINATION AND SHALL THEN EXPIRE AND NO LONGER BE
EXERCISABLE.

 


(B)           DEATH.  IF THE EXECUTIVE’S EMPLOYMENT IS TERMINATED BY HIS DEATH
PURSUANT TO SECTION 6(A) HEREOF, THE COMPANY SHALL WITHIN TEN (10) DAYS
FOLLOWING THE DATE OF THE EXECUTIVE’S DEATH, PAY TO THE EXECUTIVE’S DESIGNATED
BENEFICIARY(IES) ANY EARNED AND ACCRUED BUT UNPAID INSTALLMENT OF BASE SALARY
THROUGH THE DATE OF DEATH, AN AMOUNT EQUAL TO THE EXECUTIVE’S ANNUAL BASE SALARY
FOR THE YEAR IN WHICH THE TERMINATION TOOK PLACE, AND AN AMOUNT EQUAL TO THE
EXECUTIVE’S TARGET BONUS FOR THE YEAR IN WHICH THE TERMINATION TOOK PLACE,
TOGETHER WITH ANY OTHER AMOUNTS TO WHICH THE EXECUTIVE IS ENTITLED PURSUANT TO
DEATH BENEFIT PLANS, PROGRAMS AND POLICIES.  IN ADDITION, ALL STOCK OPTIONS,
RESTRICTED STOCK AWARDS AND ANY OTHER EQUITY AWARDS GRANTED BY PARENT TO THE
EXECUTIVE SHALL BECOME FULLY VESTED, UNRESTRICTED AND EXERCISABLE AS OF


 


 

6

--------------------------------------------------------------------------------


 


THE DATE OF TERMINATION. ALL VESTED OPTIONS SHALL REMAIN EXERCISABLE BY THE
EXECUTIVE’S ESTATE OR DESIGNATED BENEFICIARY(IES) UNTIL 90 DAYS AFTER THE DATE
OF TERMINATION AND SHALL THEN EXPIRE AND NO LONGER BE EXERCISABLE.

 


(C)           CAUSE OR OTHER THAN GOOD REASON.  IF THE EXECUTIVE’S EMPLOYMENT
SHALL BE TERMINATED BY THE COMPANY FOR CAUSE OR BY THE EXECUTIVE FOR OTHER THAN
GOOD REASON, THE COMPANY SHALL PAY THE EXECUTIVE HIS FULL BASE SALARY THROUGH
THE DATE OF TERMINATION AT THE RATE IN EFFECT AT THE TIME NOTICE OF TERMINATION
IS GIVEN AND REIMBURSE THE EXECUTIVE FOR ALL REASONABLE AND CUSTOMARY EXPENSES
INCURRED BY THE EXECUTIVE IN PERFORMING SERVICES HEREUNDER PRIOR TO THE DATE OF
TERMINATION IN ACCORDANCE WITH SECTION 6(D), AND THE COMPANY SHALL HAVE NO
FURTHER OBLIGATIONS TO THE EXECUTIVE UNDER THIS AGREEMENT.

 


(D)           TERMINATION BY THE COMPANY WITHOUT CAUSE (OTHER THAN FOR DEATH OR
DISABILITY) OR TERMINATION BY THE EXECUTIVE FOR GOOD REASON.  IF  THE COMPANY
SHALL TERMINATE THE EXECUTIVE’S EMPLOYMENT OTHER THAN FOR DEATH, DISABILITY
PURSUANT TO SECTION 6(B) OR CAUSE, OR THE EXECUTIVE SHALL TERMINATE HIS
EMPLOYMENT FOR GOOD REASON, THEN:

 


(I)            THE COMPANY SHALL PAY THE EXECUTIVE ANY EARNED AND ACCRUED BUT
UNPAID INSTALLMENT OF BASE SALARY THROUGH THE DATE OF TERMINATION AT THE RATE IN
EFFECT AT THE TIME NOTICE OF TERMINATION IS GIVEN AND ALL OTHER UNPAID AND PRO
RATA AMOUNTS TO WHICH THE EXECUTIVE IS ENTITLED AS OF THE DATE OF TERMINATION
UNDER ANY COMPENSATION OR BONUS PLAN OR PROGRAM OF THE COMPANY APPLICABLE TO THE
EXECUTIVE, INCLUDING WITHOUT LIMITATION, THE APPROVED ANNUAL BONUS PLAN FOR THE
YEAR IN WHICH THE DATE OF TERMINATION OCCURS AND ALL ACCRUED BUT UNUSED VACATION
TIME, SUCH PAYMENTS TO BE MADE IN A LUMP SUM ON OR BEFORE THE TENTH DAY
FOLLOWING THE DATE OF TERMINATION;

 


(II)           IN LIEU OF ANY FURTHER SALARY PAYMENTS TO THE EXECUTIVE FOR
PERIODS SUBSEQUENT TO THE DATE OF TERMINATION, THE COMPANY SHALL PAY AS
LIQUIDATED DAMAGES TO THE EXECUTIVE AN AMOUNT EQUAL TO THE PRODUCT OF (A) THE
SUM OF (1) THE EXECUTIVE’S BASE SALARY IN EFFECT AS OF THE DATE OF TERMINATION
AND (2) THE AVERAGE ANNUAL BONUS THAT THE EXECUTIVE EARNED IN THE MOST RECENT
TWO FISCAL YEARS, AND (B) THE QUOTIENT OF THE NUMBER OF WHOLE MONTHS REMAINING
IN THE TERM OF THIS AGREEMENT AS OF THE DATE OF TERMINATION (SUCH PERIOD IS
SOMETIMES REFERRED TO HEREIN AS THE “SEVERANCE PERIOD”) DIVIDED BY TWELVE (12);
SUCH PAYMENT TO BE MADE IN A LUMP SUM ON OR BEFORE THE TENTH DAY FOLLOWING THE
DATE OF TERMINATION.  IN ADDITION, ALL STOCK OPTIONS, RESTRICTED STOCK AWARDS
AND ANY OTHER EQUITY AWARDS GRANTED BY THE COMPANY TO THE EXECUTIVE SHALL BECOME
FULLY VESTED, UNRESTRICTED AND EXERCISABLE AS OF THE DATE OF TERMINATION;

 


(III)          IN THE CASE OF A TERMINATION OF THE EXECUTIVE’S EMPLOYMENT BY THE
COMPANY WITHOUT CAUSE OR FOR DISABILITY, OR BY THE EXECUTIVE FOR GOOD REASON,
THE COMPANY SHALL PAY THE FULL COST FOR THE EXECUTIVE TO PARTICIPATE IN THE
HEALTH INSURANCE PLAN IN WHICH THE EXECUTIVE WAS ENROLLED IMMEDIATELY PRIOR TO
THE DATE OF TERMINATION FOR A PERIOD OF EIGHTEEN (18) MONTHS, PROVIDED THAT THE
EXECUTIVE’S CONTINUED PARTICIPATION IS POSSIBLE UNDER THE GENERAL TERMS AND
PROVISIONS OF SUCH PLANS AND PROGRAMS.  IN THE EVENT THAT THE EXECUTIVE’S
PARTICIPATION IN ANY SUCH PLAN OR PROGRAM IS BARRED, THE COMPANY SHALL ARRANGE
TO PROVIDE THE EXECUTIVE WITH BENEFITS SUBSTANTIALLY

 

 

7

--------------------------------------------------------------------------------


 


SIMILAR TO THOSE WHICH THE EXECUTIVE WOULD OTHERWISE HAVE BEEN ENTITLED TO
RECEIVE UNDER SUCH PLAN FROM WHICH HIS CONTINUED PARTICIPATION IS BARRED; AND

 


(IV)          THE OBLIGATIONS OF THE COMPANY TO MAKE ANY PAYMENTS TO EXECUTIVE
REQUIRED UNDER SECTION 7(D)(II) HEREOF SHALL BE CONDITIONED ON THE EXECUTION AND
DELIVERY BY THE EXECUTIVE OF A GENERAL RELEASE OF CLAIMS IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE COMPANY.

 


8.             NONDISCLOSURE.  DURING THE EXECUTIVE’S EMPLOYMENT WITH THE
COMPANY AND FOR A PERIOD OF TWENTY-FOUR (24) MONTHS FOLLOWING THE EXECUTIVE’S
DATE OF TERMINATION, THE EXECUTIVE SHALL HOLD IN A FIDUCIARY CAPACITY FOR THE
BENEFIT OF THE COMPANY ALL SECRET OR CONFIDENTIAL INFORMATION, KNOWLEDGE OR DATA
RELATING TO THE COMPANY OR ANY OF ITS AFFILIATED COMPANIES, AND THEIR RESPECTIVE
BUSINESSES, WHICH SHALL HAVE BEEN OBTAINED BY THE EXECUTIVE DURING THE
EXECUTIVE’S EMPLOYMENT BY THE COMPANY OR ANY OF ITS AFFILIATED COMPANIES AND
WHICH SHALL NOT BE OR BECOME PUBLIC KNOWLEDGE (OTHER THAN BY ACTS BY THE
EXECUTIVE OR REPRESENTATIVES OF THE EXECUTIVE IN VIOLATION OF THIS AGREEMENT). 
AFTER TERMINATION OF THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY, THE EXECUTIVE
SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY OR AS MAY OTHERWISE
BE REQUIRED BY LAW OR LEGAL PROCESS, COMMUNICATE OR DIVULGE ANY SUCH
INFORMATION, KNOWLEDGE OR DATA TO ANYONE OTHER THAN THE COMPANY AND THOSE
DESIGNATED BY THEM.  THE AGREEMENT MADE IN THIS SECTION 8 SHALL BE IN ADDITION
TO, AND NOT IN LIMITATION OR DEROGATION OF, ANY OBLIGATIONS OTHERWISE IMPOSED BY
LAW OR BY SEPARATE AGREEMENT UPON THE EXECUTIVE IN RESPECT OF CONFIDENTIAL
INFORMATION OF THE COMPANY AND ITS AFFILIATES.

 


9.             NON-COMPETITION AND NON-SOLICITATION.  DURING THE EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY AND FOR A PERIOD THEREAFTER EQUAL TO THE SEVERANCE
PERIOD, THE EXECUTIVE SHALL NOT, FOR HIMSELF OR HERSELF OR ON BEHALF OF OR IN
CONJUNCTION WITH ANY OTHER PERSON, PERSONS, COMPANY, FIRM, PARTNERSHIP,
CORPORATION, BUSINESS, GROUP OR OTHER ENTITY (EACH, A “PERSON”), WORK IN THE
PRINCIPAL LINE OF BUSINESS ENGAGED IN, OR PLANNED TO BE ENGAGED IN, BY THE
COMPANY AND ITS AFFILIATES AT THE DATE OF TERMINATION WITHIN ANY STATE WHERE THE
COMPANY OR ITS AFFILIATES ARE DOING BUSINESS OR HAVE PLANS FOR COMMENCING
BUSINESS AS OF THE DATE OF TERMINATION.  THE EXECUTIVE’S PASSIVE OWNERSHIP OF
LESS THAN FIVE PERCENT (5%) OF THE SECURITIES OF A PUBLIC COMPANY SHALL NOT BE
TREATED AS AN ACTION IN COMPETITION WITH THE COMPANY AND ITS AFFILIATES.

 


(A)           EXECUTIVE HEREBY ACKNOWLEDGES AND AGREES THAT HIS EMPLOYMENT WITH
THE COMPANY PLACES HIM IN A POSITION OF TRUST AND CONFIDENCE WITH RESPECT TO THE
BUSINESS OPERATIONS, CUSTOMERS, PROSPECTS AND PERSONNEL OF THE COMPANY AND ITS
AFFILIATES.  HE AGREES THAT, DUE TO HIS POSITION AND KNOWLEDGE, HIS ENGAGING IN
ANY BUSINESS THAT COMPETES IN THE PRINCIPAL LINE OF BUSINESS AS THE COMPANY WILL
CAUSE THE COMPANY AND ITS AFFILIATES SIGNIFICANT AND IRREPARABLE HARM.

 


(B)           IN CONSIDERATION OF THE COMPENSATION AND BENEFITS EXTENDED TO HIM
UNDER THIS AGREEMENT, EXECUTIVE AGREES THAT, DURING THE TERM OF EXECUTIVE’S
EMPLOYMENT BY THE COMPANY AND FOR A PERIOD THEREAFTER EQUAL TO THE SEVERANCE
PERIOD, THE EXECUTIVE SHALL NOT, FOR ANY REASON WHATSOEVER, DIRECTLY OR
INDIRECTLY, FOR HIMSELF OR HERSELF OR ON BEHALF OF OR IN CONJUNCTION WITH ANY
OTHER PERSON WITH WHOM THE EXECUTIVE WORKS OR IS AFFILIATED:

 

 

8

--------------------------------------------------------------------------------


 


(I)            SOLICIT AND/OR HIRE ANY PERSON WHO IS ON THE DATE OF TERMINATION,
OR HAS BEEN WITHIN SIX (6) MONTHS PRIOR TO THE DATE OF TERMINATION, AN EMPLOYEE
OF THE COMPANY OR ITS AFFILIATES;

 


(II)           SOLICIT, INDUCE OR ATTEMPT TO INDUCE OR HIRE ANY PERSON WHO IS,
AT THE DATE OF TERMINATION, OR HAS BEEN WITHIN SIX (6) MONTHS PRIOR TO THE DATE
OF TERMINATION, AN ACTUAL CUSTOMER, CLIENT, BUSINESS PARTNER, OR A PROSPECTIVE
CUSTOMER, CLIENT, BUSINESS PARTNER OF THE COMPANY OR ITS AFFILIATES, FOR THE
PURPOSE OR WITH THE INTENT OF (A) INDUCING OR ATTEMPTING TO INDUCE SUCH PERSON
TO CEASE DOING BUSINESS WITH THE COMPANY OR ITS AFFILIATES, (B) ENTICING OR
ATTEMPTING TO ENTICE SUCH PERSON TO DO BUSINESS WITH EXECUTIVE OR ANY AFFILIATE
OF EXECUTIVE, OR (C) IN ANY WAY INTERFERING WITH THE RELATIONSHIP BETWEEN SUCH
PERSON AND THE COMPANY OR ITS AFFILIATES; OR

 


(III)          SOLICIT, INDUCE OR ATTEMPT TO INDUCE ANY PERSON WHO IS OR THAT
IS, AT THE TIME OF THE DATE OF TERMINATION, OR HAS BEEN WITHIN SIX (6) MONTHS
PRIOR TO THE DATE OF TERMINATION, A SUPPLIER, LICENSEE OR CONSULTANT OF, OR
PROVIDER OF GOODS OR SERVICES TO THE COMPANY OR ITS AFFILIATES, FOR THE PURPOSE
OR WITH THE INTENT OF (A) INDUCING OR ATTEMPTING TO INDUCE SUCH PERSON TO CEASE
DOING BUSINESS WITH THE COMPANY OR ITS AFFILIATES OR (B) IN ANY WAY INTERFERING
WITH THE RELATIONSHIP BETWEEN SUCH PERSON AND THE COMPANY OR ITS AFFILIATES.

 


(C)           IN THE EVENT THE SEVERANCE PERIOD IS LESS THAN 12 MONTHS, OR IN
THE EVENT THERE IS NO SEVERANCE PERIOD, THE COMPANY SHALL HAVE THE RIGHT, BUT
NOT THE OBLIGATION, TO EXTEND THE PERIOD OF TIME DURING WHICH THE RESTRICTIVE
COVENANTS SET FORTH IN CLAUSES (A) AND (B) ABOVE SHALL REMAIN IN EFFECT FOR UP
TO 24 ADDITIONAL MONTHS FOLLOWING THE SEVERANCE PERIOD OR THE DATE OF
TERMINATION, AS THE CASE MAY BE, SUBJECT TO PAYING CONSIDERATION TO THE
EXECUTIVE FOR SUCH EXTENDED PERIOD IN CASH IN AN AMOUNT EQUAL TO THE EXECUTIVE’S
BASE SALARY IN EFFECT ON THE DATE OF TERMINATION, PAYABLE MONTHLY IN ARREARS. 
THE COMPANY SHALL PROVIDE WRITTEN NOTICE TO THE EXECUTIVE AT LEAST 60 DAYS PRIOR
TO THE SECOND ANNIVERSARY OF THE DATE OF TERMINATION OF THE COMPANY’S ELECTION
TO EXTEND THE RESTRICTIVE COVENANTS AS PROVIDED HEREIN.

 


(D)           BECAUSE OF THE DIFFICULTY OF MEASURING ECONOMIC LOSSES TO THE
COMPANY AS A RESULT OF A BREACH OF THE FOREGOING COVENANTS, AND BECAUSE OF THE
IMMEDIATE AND IRREPARABLE DAMAGE THAT COULD BE CAUSED TO THE COMPANY AND ITS
AFFILIATES FOR WHICH IT WOULD HAVE NO OTHER ADEQUATE REMEDY, EXECUTIVE AGREES
THAT THE FOREGOING COVENANTS IN THIS SECTION 9, IN ADDITION TO AND NOT IN
LIMITATION OF ANY OTHER RIGHTS, REMEDIES OR DAMAGES AVAILABLE TO THE COMPANY AT
LAW, IN EQUITY OR UNDER THIS AGREEMENT, SHALL BE ENFORCED BY THE COMPANY IN THE
EVENT OF THE BREACH OR THREATENED BREACH BY EXECUTIVE, BY INJUNCTIONS AND/OR
RESTRAINING ORDERS.

 


(E)           IT IS AGREED BY THE PARTIES THAT THE COVENANTS CONTAINED IN THIS
SECTION 9 IMPOSE A FAIR AND REASONABLE RESTRAINT ON EXECUTIVE IN LIGHT OF THE
ACTIVITIES AND BUSINESS OF THE COMPANY AND ITS AFFILIATES ON THE DATE OF THE
EXECUTION OF THIS AGREEMENT AND THE CURRENT PLANS OF THE COMPANY AND ITS
AFFILIATES; BUT IT IS ALSO THE INTENT OF THE COMPANY AND EXECUTIVE THAT SUCH
COVENANTS BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE CHANGING ACTIVITIES,
BUSINESS AND LOCATIONS OF THE COMPANY AND ITS AFFILIATES THROUGHOUT THE TERM OF
THESE COVENANTS.  EXECUTIVE ALSO ACKNOWLEDGES THAT THIS RESTRAINT WILL NOT
PREVENT HIM FROM EARNING A LIVING IN HIS CHOSEN FIELD OF WORK.

 

 

9

--------------------------------------------------------------------------------


 


(F)            THE COVENANTS IN THIS SECTION 9 ARE SEVERABLE AND SEPARATE, AND
THE UNENFORCEABILITY OF ANY SPECIFIC COVENANT SHALL NOT AFFECT THE PROVISIONS OF
ANY OTHER COVENANT.  MOREOVER, IN THE EVENT ANY COURT OF COMPETENT JURISDICTION
SHALL DETERMINE THAT THE SCOPE, TIME OR TERRITORIAL RESTRICTIONS SET FORTH
HEREIN ARE UNREASONABLE, THEN IT IS THE INTENTION OF THE PARTIES THAT SUCH
RESTRICTIONS BE ENFORCED TO THE FULLEST EXTENT THAT SUCH COURT DEEMS REASONABLE,
AND THE AGREEMENT SHALL THEREBY BE REFORMED TO REFLECT THE SAME.

 


(G)           ALL OF THE COVENANTS IN THIS SECTION 9 SHALL BE CONSTRUED AS AN
AGREEMENT INDEPENDENT OF ANY OTHER PROVISION IN THIS AGREEMENT, AND THE
EXISTENCE OF ANY CLAIM OR CAUSE OF ACTION OF EXECUTIVE AGAINST THE COMPANY
WHETHER PREDICATED ON THIS AGREEMENT OR OTHERWISE SHALL NOT CONSTITUTE A DEFENSE
TO THE ENFORCEMENT BY THE COMPANY OF SUCH COVENANTS.  IT IS SPECIFICALLY AGREED
THAT THE DURATION OF THE PERIOD DURING WHICH THE AGREEMENTS AND COVENANTS OF
EXECUTIVE MADE IN THIS SECTION 9 SHALL BE EFFECTIVE SHALL BE COMPUTED BY
EXCLUDING FROM SUCH COMPUTATION ANY TIME DURING WHICH EXECUTIVE IS IN VIOLATION
OF ANY PROVISION OF THIS SECTION 9.

 


(H)           NOTWITHSTANDING ANY OF THE FOREGOING, IF ANY APPLICABLE LAW,
JUDICIAL RULING OR ORDER SHALL REDUCE THE TIME PERIOD DURING WHICH EXECUTIVE
SHALL BE PROHIBITED FROM ENGAGING IN ANY COMPETITIVE ACTIVITY DESCRIBED IN
SECTION 9 HEREOF, THE PERIOD OF TIME FOR WHICH EXECUTIVE SHALL BE PROHIBITED
PURSUANT TO SECTION 9 HEREOF SHALL BE THE MAXIMUM TIME PERMITTED BY LAW.

 


10.           SUCCESSORS; BINDING AGREEMENT.  THIS AGREEMENT SHALL BE BINDING
UPON AND INURE TO THE BENEFIT OF SUCCESSORS AND PERMITTED ASSIGNS OF THE
PARTIES.  THIS AGREEMENT MAY NOT BE ASSIGNED, NOR MAY PERFORMANCE OF ANY DUTY
HEREUNDER BE DELEGATED, BY EITHER PARTY WITHOUT THE PRIOR WRITTEN CONSENT OF THE
OTHER; PROVIDED, HOWEVER, THE COMPANY MAY ASSIGN THIS AGREEMENT TO ANY SUCCESSOR
TO ITS BUSINESS, INCLUDING BUT NOT LIMITED TO IN CONNECTION WITH ANY SUBSEQUENT
MERGER, CONSOLIDATION, SALE OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OR STOCK
OF THE COMPANY OR SIMILAR TRANSACTION INVOLVING THE COMPANY OR A SUCCESSOR
CORPORATION.

 


11.           ADDITIONAL PAYMENTS BY THE COMPANY.


 


(A)           IF IT IS DETERMINED (AS HEREAFTER PROVIDED) THAT ANY PAYMENT OR
DISTRIBUTION BY THE COMPANY TO OR FOR THE BENEFIT OF THE EXECUTIVE, WHETHER PAID
OR PAYABLE OR DISTRIBUTED OR DISTRIBUTABLE PURSUANT TO THE TERMS OF THIS
AGREEMENT OR OTHERWISE PURSUANT TO OR BY REASON OF ANY OTHER AGREEMENT, POLICY,
PLAN, PROGRAM OR ARRANGEMENT, INCLUDING WITHOUT LIMITATION ANY OPTION, SHARE
APPRECIATION RIGHT OR SIMILAR RIGHT, OR THE LAPSE OR TERMINATION OF ANY
RESTRICTION ON OR THE VESTING OR EXERCISABILITY OF ANY OF THE FOREGOING (A
“PAYMENT”), WOULD BE SUBJECT TO THE EXCISE TAX IMPOSED BY SECTION 4999 OF THE
CODE (OR ANY SUCCESSOR PROVISION THERETO) OR TO ANY SIMILAR TAX IMPOSED BY STATE
OR LOCAL LAW, OR ANY INTEREST OR PENALTIES WITH RESPECT TO SUCH EXCISE TAX (SUCH
TAX OR TAXES, TOGETHER WITH ANY SUCH INTEREST AND PENALTIES, ARE HEREAFTER
COLLECTIVELY REFERRED TO AS THE “EXCISE TAX”), THEN EXECUTIVE WILL BE ENTITLED
TO RECEIVE AN ADDITIONAL PAYMENT OR PAYMENTS (A “GROSS-UP PAYMENT”) IN AN AMOUNT
SUCH THAT, AFTER PAYMENT BY EXECUTIVE OF ALL TAXES (INCLUDING ANY INTEREST OR
PENALTIES IMPOSED WITH RESPECT TO SUCH TAXES), INCLUDING ANY EXCISE TAX, IMPOSED
UPON THE GROSS-UP PAYMENT, EXECUTIVE RETAINS AN AMOUNT OF THE GROSS-UP PAYMENT
EQUAL TO THE EXCISE TAX IMPOSED UPON THE PAYMENTS.

 


(B)           ALL DETERMINATIONS REQUIRED TO BE MADE UNDER THIS SECTION 11,
INCLUDING WHETHER AN EXCISE TAX IS PAYABLE BY EXECUTIVE AND THE AMOUNT OF SUCH
EXCISE TAX AND WHETHER A GROSS-UP

 

10

--------------------------------------------------------------------------------


 


PAYMENT IS REQUIRED AND THE AMOUNT OF SUCH GROSS-UP PAYMENT, WILL BE MADE BY THE
COMPANY’S THEN CURRENT OUTSIDE AUDITORS; PROVIDED THAT IF THAT FIRM IS UNWILLING
OR UNABLE TO PROVIDE SUCH SERVICES, ANOTHER ACCOUNTING FIRM MAY BE SELECTED BY
THE COMPANY (SUCH ACCOUNTING FIRM THE “ACCOUNTING FIRM”).  THE COMPANY WILL
DIRECT THE ACCOUNTING FIRM TO SUBMIT ITS DETERMINATION AND DETAILED SUPPORTING
CALCULATIONS TO BOTH THE COMPANY AND EXECUTIVE WITHIN 30 CALENDAR DAYS AFTER THE
DATE OF THE CHANGE IN CONTROL OR THE DATE OF EXECUTIVE’S TERMINATION OF
EMPLOYMENT, IF APPLICABLE, AND ANY OTHER SUCH TIME OR TIMES AS MAY BE REQUESTED
BY THE COMPANY OR EXECUTIVE.  IF THE ACCOUNTING FIRM DETERMINES THAT ANY EXCISE
TAX IS PAYABLE BY EXECUTIVE, THE COMPANY WILL PAY THE REQUIRED GROSS-UP PAYMENT
TO EXECUTIVE NO LATER THAN FIVE CALENDAR DAYS PRIOR TO THE DUE DATE FOR
EXECUTIVE’S INCOME TAX RETURN ON WHICH THE EXCISE TAX IS INCLUDED.  IF THE
ACCOUNTING FIRM DETERMINES THAT NO EXCISE TAX IS PAYABLE BY EXECUTIVE, IT WILL,
AT THE SAME TIME AS IT MAKES SUCH DETERMINATION, FURNISH EXECUTIVE WITH AN
OPINION THAT HE HAS SUBSTANTIAL AUTHORITY NOT TO REPORT ANY EXCISE TAX ON HIS
FEDERAL, STATE, LOCAL INCOME OR OTHER TAX RETURN.  ANY DETERMINATION BY THE
ACCOUNTING FIRM AS TO THE AMOUNT OF THE GROSS-UP PAYMENT WILL BE BINDING UPON
THE COMPANY AND EXECUTIVE.  AS A RESULT OF THE UNCERTAINTY IN THE APPLICATION OF
SECTION 4999 OF THE CODE (OR ANY SUCCESSOR PROVISION THERETO) AND THE
POSSIBILITY OF SIMILAR UNCERTAINTY REGARDING APPLICABLE STATE OR LOCAL TAX LAW
AT THE TIME OF ANY DETERMINATION BY THE ACCOUNTING FIRM HEREUNDER, IT IS
POSSIBLE THAT GROSS-UP PAYMENTS WHICH WILL NOT HAVE BEEN MADE BY THE COMPANY
SHOULD HAVE BEEN MADE (AN “UNDERPAYMENT”), CONSISTENT WITH THE CALCULATIONS
REQUIRED TO BE MADE HEREUNDER.  IN THE EVENT THAT THE COMPANY EXHAUSTS OR FAILS
TO PURSUE ITS REMEDIES PURSUANT TO SECTION 11(F) HEREOF AND EXECUTIVE THEREAFTER
IS REQUIRED TO MAKE A PAYMENT OF ANY EXCISE TAX, EXECUTIVE SHALL SO NOTIFY THE
COMPANY, WHICH WILL DIRECT THE ACCOUNTING FIRM TO DETERMINE THE AMOUNT OF THE
UNDERPAYMENT THAT HAS OCCURRED AND TO SUBMIT ITS DETERMINATION AND DETAILED
SUPPORTING CALCULATIONS TO BOTH THE COMPANY AND EXECUTIVE AS PROMPTLY AS
POSSIBLE.  ANY SUCH UNDERPAYMENT WILL BE PROMPTLY PAID BY THE COMPANY TO, OR FOR
THE BENEFIT OF, EXECUTIVE WITHIN FIVE BUSINESS DAYS AFTER RECEIPT OF SUCH
DETERMINATION AND CALCULATIONS.

 


(C)           THE COMPANY AND EXECUTIVE WILL EACH PROVIDE THE ACCOUNTING FIRM
ACCESS TO AND COPIES OF ANY BOOKS, RECORDS AND DOCUMENTS IN THE POSSESSION OF
THE COMPANY OR EXECUTIVE, AS THE CASE MAY BE, REASONABLY REQUESTED BY THE
ACCOUNTING FIRM, AND OTHERWISE COOPERATE WITH THE ACCOUNTING FIRM IN CONNECTION
WITH THE PREPARATION AND ISSUANCE OF THE DETERMINATION CONTEMPLATED BY SECTION
11(B) HEREOF.

 


(D)           THE FEDERAL, STATE AND LOCAL INCOME OR OTHER TAX RETURNS FILED BY
EXECUTIVE WILL BE PREPARED AND FILED ON A CONSISTENT BASIS WITH THE
DETERMINATION OF THE ACCOUNTING FIRM WITH RESPECT TO THE EXCISE TAX PAYABLE BY
EXECUTIVE.  TO THE EXTENT THE EXCISE TAX HAS NOT BEEN PREVIOUSLY WITHHELD FROM
AMOUNTS PAID TO THE EXECUTIVE, EXECUTIVE WILL MAKE PROPER PAYMENT OF THE AMOUNT
OF ANY EXCISE TAX, AND AT THE REQUEST OF THE COMPANY, PROVIDE TO THE COMPANY
TRUE AND CORRECT COPIES (WITH ANY AMENDMENTS) OF HIS FEDERAL INCOME TAX RETURN
AS FILED WITH THE INTERNAL REVENUE SERVICE AND CORRESPONDING STATE AND LOCAL TAX
RETURNS, IF RELEVANT, AS FILED WITH THE APPLICABLE TAXING AUTHORITY, AND SUCH
OTHER DOCUMENTS REASONABLY REQUESTED BY THE COMPANY, EVIDENCING SUCH PAYMENT. 
IF PRIOR TO THE FILING OF EXECUTIVE’S FEDERAL INCOME TAX RETURN, OR
CORRESPONDING STATE OR LOCAL TAX RETURN, IF RELEVANT, THE ACCOUNTING FIRM
DETERMINES THAT THE AMOUNT OF THE GROSS-UP PAYMENT SHOULD BE REDUCED, EXECUTIVE
WILL WITHIN FIVE BUSINESS DAYS PAY TO THE COMPANY THE AMOUNT OF SUCH REDUCTION.

 

 

11

--------------------------------------------------------------------------------


 


(E)           THE FEES AND EXPENSES OF THE ACCOUNTING FIRM FOR ITS SERVICES IN
CONNECTION WITH THE DETERMINATIONS AND CALCULATIONS CONTEMPLATED BY SECTIONS
11(B) AND 11(D) HEREOF WILL BE BORNE BY THE COMPANY.  IF SUCH FEES AND EXPENSES
ARE INITIALLY ADVANCED BY EXECUTIVE, THE COMPANY WILL REIMBURSE EXECUTIVE THE
FULL AMOUNT OF SUCH FEES AND EXPENSES WITHIN FIVE BUSINESS DAYS AFTER RECEIPT
FROM EXECUTIVE OF A STATEMENT THEREFORE AND REASONABLE EVIDENCE OF HIS PAYMENT
THEREOF.

 


(F)            EXECUTIVE WILL NOTIFY THE COMPANY IN WRITING OF ANY CLAIM BY THE
INTERNAL REVENUE SERVICE THAT, IF SUCCESSFUL, WOULD REQUIRE THE PAYMENT BY THE
COMPANY OF A GROSS-UP PAYMENT.  SUCH NOTIFICATION WILL BE GIVEN AS PROMPTLY AS
PRACTICABLE BUT NO LATER THAN TEN (10) BUSINESS DAYS AFTER EXECUTIVE ACTUALLY
RECEIVES NOTICE OF SUCH CLAIM AND EXECUTIVE WILL FURTHER APPRISE THE COMPANY OF
THE NATURE OF SUCH CLAIM AND THE DATE ON WHICH SUCH CLAIM IS REQUESTED TO BE
PAID (IN EACH CASE, TO THE EXTENT KNOWN BY EXECUTIVE).  EXECUTIVE WILL NOT PAY
SUCH CLAIM PRIOR TO THE EARLIER OF (X) THE EXPIRATION OF THE 30-CALENDAR-DAY
PERIOD FOLLOWING THE DATE ON WHICH HE GIVES SUCH NOTICE TO THE COMPANY AND (Y)
THE DATE THAT ANY PAYMENT OF AMOUNT WITH RESPECT TO SUCH CLAIM IS DUE.  IF THE
COMPANY NOTIFIES EXECUTIVE IN WRITING PRIOR TO THE EXPIRATION OF SUCH PERIOD
THAT IT DESIRES TO CONTEST SUCH CLAIM, EXECUTIVE WILL:

 


(I)            PROVIDE THE COMPANY WITH ANY WRITTEN RECORDS OR DOCUMENTS IN HIS
POSSESSION RELATING TO SUCH CLAIM REASONABLY REQUESTED BY THE COMPANY;

 


(II)           TAKE SUCH ACTION IN CONNECTION WITH CONTESTING SUCH CLAIM AS THE
COMPANY REASONABLY REQUESTS IN WRITING FROM TIME TO TIME, INCLUDING WITHOUT
LIMITATION ACCEPTING LEGAL REPRESENTATION WITH RESPECT TO SUCH CLAIM BY AN
ATTORNEY COMPETENT IN RESPECT OF THE SUBJECT MATTER AND REASONABLY SELECTED BY
THE COMPANY;

 


(III)          COOPERATE WITH THE COMPANY IN GOOD FAITH IN ORDER EFFECTIVELY TO
CONTEST SUCH CLAIM; AND

 


(IV)          PERMIT THE COMPANY TO PARTICIPATE IN ANY PROCEEDINGS RELATING TO
SUCH CLAIM; PROVIDED, HOWEVER, THAT THE COMPANY WILL BEAR AND PAY DIRECTLY ALL
COSTS AND EXPENSES (INCLUDING INTEREST AND PENALTIES) INCURRED IN CONNECTION
WITH SUCH CONTEST AND WILL INDEMNIFY AND HOLD HARMLESS EXECUTIVE, ON AN
AFTER-TAX BASIS, FOR AND AGAINST ANY EXCISE TAX OR INCOME TAX, INCLUDING
INTEREST AND PENALTIES WITH RESPECT THERETO, IMPOSED AS A RESULT OF SUCH
REPRESENTATION AND PAYMENT OF COSTS AND EXPENSES.  WITHOUT LIMITING THE
FOREGOING PROVISIONS OF THIS SECTION 11(F), THE COMPANY WILL CONTROL ALL
PROCEEDINGS TAKEN IN CONNECTION WITH THE CONTEST OF ANY CLAIM CONTEMPLATED BY
THIS SECTION 11(F) AND, AT ITS SOLE OPTION, MAY PURSUE OR FOREGO ANY AND ALL
ADMINISTRATIVE APPEALS, PROCEEDINGS, HEARINGS AND CONFERENCES WITH THE TAXING
AUTHORITY IN RESPECT OF SUCH CLAIM (PROVIDED THAT EXECUTIVE MAY PARTICIPATE
THEREIN AT HIS OWN COST AND EXPENSE) AND MAY, AT ITS OPTION, EITHER DIRECT
EXECUTIVE TO PAY THE TAX CLAIMED AND SUE FOR A REFUND OR CONTEST THE CLAIM IN
ANY PERMISSIBLE MANNER, AND EXECUTIVE AGREES TO PROSECUTE SUCH CONTEST TO A
DETERMINATION BEFORE ANY ADMINISTRATIVE TRIBUNAL, IN A COURT OF INITIAL
JURISDICTION AND IN ONE OR MORE APPELLATE COURTS, AS THE COMPANY WILL DETERMINE;
PROVIDED, HOWEVER, THAT IF THE COMPANY DIRECTS EXECUTIVE TO PAY THE TAX CLAIMED
AND SUE FOR A REFUND, THE COMPANY WILL ADVANCE THE AMOUNT OF SUCH PAYMENT TO
EXECUTIVE ON AN INTEREST-FREE BASIS AND WILL INDEMNIFY AND HOLD EXECUTIVE
HARMLESS, ON AN AFTER-TAX BASIS, FROM ANY EXCISE TAX OR


 


 

12

--------------------------------------------------------------------------------


 


INCOME TAX, INCLUDING INTEREST OR PENALTIES WITH RESPECT THERETO, IMPOSED WITH
RESPECT TO SUCH ADVANCE; AND PROVIDED FURTHER, HOWEVER, THAT ANY EXTENSION OF
THE STATUTE OF LIMITATIONS RELATING TO PAYMENT OF TAXES FOR THE TAXABLE YEAR OF
EXECUTIVE WITH RESPECT TO WHICH THE CONTESTED AMOUNT IS CLAIMED TO BE DUE IS
LIMITED SOLELY TO SUCH CONTESTED AMOUNT.  FURTHERMORE, THE COMPANY’S CONTROL OF
ANY SUCH CONTESTED CLAIM WILL BE LIMITED TO ISSUES WITH RESPECT TO WHICH A
GROSS-UP PAYMENT WOULD BE PAYABLE HEREUNDER AND EXECUTIVE WILL BE ENTITLED TO
SETTLE OR CONTEST, AS THE CASE MAY BE, ANY OTHER ISSUE RAISED BY THE INTERNAL
REVENUE SERVICE OR ANY OTHER TAXING AUTHORITY.

 


(G)           IF, AFTER THE RECEIPT BY EXECUTIVE OF AN AMOUNT ADVANCED BY THE
COMPANY PURSUANT TO SECTION 11(F) HEREOF, EXECUTIVE RECEIVES ANY REFUND WITH
RESPECT TO SUCH CLAIM, EXECUTIVE WILL (SUBJECT TO THE COMPANY’S COMPLYING WITH
THE REQUIREMENTS OF SECTION 11(F)) HEREOF) PROMPTLY PAY TO THE COMPANY THE
AMOUNT OF SUCH REFUND (TOGETHER WITH ANY INTEREST PAID OR CREDITED THEREON AFTER
ANY TAXES APPLICABLE THERETO). IF, AFTER THE RECEIPT BY EXECUTIVE OF AN AMOUNT
ADVANCED BY THE COMPANY PURSUANT TO SECTION 11(F) HEREOF, A DETERMINATION IS
MADE THAT EXECUTIVE WILL NOT BE ENTITLED TO ANY REFUND WITH RESPECT TO SUCH
CLAIM AND THE COMPANY DOES NOT NOTIFY EXECUTIVE IN WRITING OF ITS INTENT TO
CONTEST SUCH DENIAL OR REFUND PRIOR TO THE EXPIRATION OF 30 CALENDAR DAYS AFTER
SUCH DETERMINATION, THEN SUCH ADVANCE WILL BE FORGIVEN AND WILL NOT BE REQUIRED
TO BE REPAID AND THE AMOUNT OF SUCH ADVANCE WILL OFFSET, TO THE EXTENT THEREOF,
THE AMOUNT OF GROSS-UP PAYMENT REQUIRED TO BE PAID PURSUANT TO THIS SECTION 11.
IF, AFTER THE RECEIPT BY EXECUTIVE OF A GROSS-UP PAYMENT BUT BEFORE THE PAYMENT
BY EXECUTIVE OF THE EXCISE TAX, IT IS DETERMINED BY THE ACCOUNTING FIRM THAT THE
EXCISE TAX PAYABLE BY EXECUTIVE IS LESS THAN THE AMOUNT ORIGINALLY COMPUTED BY
THE ACCOUNTING FIRM AND CONSEQUENTLY THAT THE AMOUNT OF THE GROSS-UP PAYMENT IS
LARGER THAN THAT REQUIRED BY THIS SECTION 11, EXECUTIVE SHALL PROMPTLY REFUND TO
THE COMPANY THE AMOUNT BY WHICH THE GROSS-UP PAYMENT INITIALLY MADE TO EXECUTIVE
EXCEEDS THE GROSS-UP PAYMENT REQUIRED UNDER THIS SECTION 11.

 


12.           CONTINUED PERFORMANCE.  PROVISIONS OF THIS AGREEMENT SHALL SURVIVE
ANY TERMINATION OF EXECUTIVE’S EMPLOYMENT HEREUNDER IF SO PROVIDED HEREIN OR IF
NECESSARY OR DESIRABLE FULLY TO ACCOMPLISH THE PURPOSES OF SUCH PROVISIONS,
INCLUDING, WITHOUT LIMITATION, THE OBLIGATIONS OF THE EXECUTIVE UNDER THE TERMS
AND CONDITIONS OF SECTIONS 8 AND 9.  ANY OBLIGATION OF THE COMPANY TO MAKE
PAYMENTS TO OR ON BEHALF OF THE EXECUTIVE UNDER SECTION 7 IS EXPRESSLY
CONDITIONED UPON THE EXECUTIVE’S CONTINUED PERFORMANCE OF THE EXECUTIVE’S
OBLIGATIONS UNDER SECTIONS 8 AND 9 FOR THE TIME PERIODS STATED IN SECTIONS 8 AND
9.  THE EXECUTIVE RECOGNIZES THAT, EXCEPT TO THE EXTENT, IF ANY, PROVIDED IN
SECTION 7, THE EXECUTIVE WILL EARN NO COMPENSATION FROM THE COMPANY AFTER THE
DATE OF TERMINATION.

 


13.           NOTICES.  FOR THE PURPOSES OF THIS AGREEMENT, NOTICES, DEMANDS AND
ALL OTHER COMMUNICATIONS PROVIDED FOR IN THIS AGREEMENT SHALL BE IN WRITING AND
SHALL BE DEEMED TO HAVE BEEN DULY GIVEN WHEN DELIVERED OR (UNLESS OTHERWISE
SPECIFIED) MAILED BY UNITED STATES CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT
REQUESTED, POSTAGE PREPAID, ADDRESSED AS FOLLOWS:

 

 

13

--------------------------------------------------------------------------------


 

If to the Executive:

 

James E. Nelson

2328 150th Avenue N.W.

Andover, Minnesota  55304

 

If to the Company:

 

c/o KMG AMERICA CORPORATION

12600 Whitewater Drive

Suite 150

Minnetonka, Minnesota 55343

Attention:  Chief Executive Officer

FAX:  (952) 930-4802

 

With a copy to:

 

Hunton & Williams LLP

Riverfront Plaza, East Tower

951 E. Byrd Street

Richmond, Virginia 23219

Attention:  Daniel M. LeBey, Esq.

FAX:  (804) 788-8218

 

or to such other address as any party may have furnished to the others in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 


14.           MISCELLANEOUS.  NO PROVISIONS OF THIS AGREEMENT MAY BE MODIFIED,
WAIVED OR DISCHARGED UNLESS SUCH WAIVER, MODIFICATION OR DISCHARGE IS AGREED TO
IN WRITING SIGNED BY THE EXECUTIVE AND SUCH OFFICER OF THE COMPANY AS MAY BE
SPECIFICALLY DESIGNATED BY THE BOARD.  NO WAIVER BY EITHER PARTY HERETO AT ANY
TIME OF ANY BREACH BY THE OTHER PARTY HERETO OF, OR COMPLIANCE WITH, ANY
CONDITION OR PROVISION OF THIS AGREEMENT TO BE PERFORMED BY SUCH OTHER PARTY
SHALL BE DEEMED A WAIVER OF SIMILAR OR DISSIMILAR PROVISIONS OR CONDITIONS AT
THE SAME OR AT ANY PRIOR OR SUBSEQUENT TIME.  NO AGREEMENTS OR REPRESENTATIONS,
ORAL OR OTHERWISE, EXPRESS OR IMPLIED, WITH RESPECT TO THE SUBJECT MATTER HEREOF
HAVE BEEN MADE BY EITHER PARTY WHICH ARE NOT SET FORTH EXPRESSLY IN THIS
AGREEMENT.  THE VALIDITY, INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THIS
AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE COMMONWEALTH OF VIRGINIA WITHOUT
REGARD TO ITS CONFLICTS OF LAW PRINCIPLES.

 


(A)           VALIDITY.  THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION OR
PROVISIONS OF THIS AGREEMENT SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF
ANY OTHER PROVISION OF THIS AGREEMENT, WHICH SHALL REMAIN IN FULL FORCE AND
EFFECT.

 


(B)           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, EACH OF WHICH SHALL DEEMED TO BE IN AN ORIGINAL BUT ALL OF WHICH
TOGETHER WILL CONSTITUTE ONE AND THE SAME INSTRUMENT.

 

 

14

--------------------------------------------------------------------------------


 


(C)           DISPUTES.  ANY DISPUTE OR CONTROVERSY ARISING UNDER OR IN
CONNECTION WITH THIS AGREEMENT SHALL, AT THE EXECUTIVE’S SOLE DISCRETION, BE
SETTLED EXCLUSIVELY BY SUCH JUDICIAL REMEDIES AS THE EXECUTIVE MAY SEEK TO
PURSUE OR BY ARBITRATION CONDUCTED BEFORE A PANEL OF THREE ARBITRATORS IN
MINNEAPOLIS, MINNESOTA IN ACCORDANCE WITH THE RULES OF THE AMERICAN ARBITRATION
ASSOCIATION THEN IN EFFECT; PROVIDED, HOWEVER, THAT THE COMPANY SHALL BE
ENTITLED TO SEEK A RESTRAINING ORDER OR INJUNCTION IN ANY COURT OF COMPETENT
JURISDICTION WITH RESPECT TO ANY VIOLATION OR THREATENED VIOLATION OF THE
PROVISIONS OF SECTIONS 8 OR 9 OF THIS AGREEMENT AND THE EXECUTIVE HEREBY
CONSENTS THAT SUCH RESTRAINING ORDER OR INJUNCTION MAY BE GRANTED WITHOUT THE
NECESSITY OF  THE COMPANY’S POSTING ANY BOND.  JUDGMENT MAY BE ENTERED ON THE
ARBITRATOR’S AWARD IN ANY COURT HAVING JURISDICTION.  THE EXPENSES OF
ARBITRATION SHALL BE BORNE BY THE COMPANY.

 


(D)           INDEMNIFICATION.  THE COMPANY SHALL INDEMNIFY AND HOLD THE
EXECUTIVE HARMLESS TO THE MAXIMUM EXTENT PERMITTED BY THE LAWS OF THE
COMMONWEALTH OF VIRGINIA (AND THE LAW OF ANY OTHER APPROPRIATE JURISDICTION
AFTER ANY REINCORPORATION OF THE COMPANY) AGAINST JUDGMENTS, FINES, AMOUNTS PAID
IN SETTLEMENT AND REASONABLE EXPENSES, INCLUDING ATTORNEYS’ FEES INCURRED BY
EXECUTIVE, IN CONNECTION WITH THE DEFENSE OF, OR AS A RESULT OF ANY ACTION OR
PROCEEDING (OR ANY APPEAL FROM ANY ACTION OR PROCEEDING) IN WHICH EXECUTIVE IS
MADE OR IS THREATENED TO BE MADE A PARTY BY REASON OF THE FACT THAT HE IS OR WAS
AN OFFICER OR TRUSTEE OF THE COMPANY, REGARDLESS OF WHETHER SUCH ACTION OR
PROCEEDING IS ONE BROUGHT BY OR IN THE RIGHT OF THE COMPANY TO PROCURE A
JUDGMENT IN ITS FAVOR (OR OTHER THAN BY OR IN THE RIGHT OF THE COMPANY);
PROVIDED, HOWEVER, THAT THIS INDEMNIFICATION PROVISION SHALL NOT APPLY TO ANY
ACTION OR PROCEEDING RELATING TO A DISPUTE BETWEEN THE COMPANY AND THE EXECUTIVE
BASED ON ANY ALLEGED BREACH OR VIOLATION OF THIS AGREEMENT.

 


(E)           ENTIRE AGREEMENT.  THIS AGREEMENT SETS FORTH THE ENTIRE AGREEMENT
OF THE PARTIES HERETO IN RESPECT OF THE SUBJECT MATTER CONTAINED HEREIN AND
SUPERSEDES ALL PRIOR AGREEMENTS, PROMISES, COVENANTS, ARRANGEMENTS,
COMMUNICATIONS, REPRESENTATIONS OR WARRANTIES, WHETHER ORAL OR WRITTEN, BY ANY
OFFICER, EMPLOYEE OR REPRESENTATIVE OF ANY PARTY HERETO; AND ANY PRIOR AGREEMENT
OF THE PARTIES HERETO IN RESPECT OF THE SUBJECT MATTER CONTAINED HEREIN.

 

[Signatures on following page]

 

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

 

 

 

 

 

 

KMG AMERICA CORPORATION

Attest:

 

 

 

 

 

 

By:

/s/ Gail Buysse

 

By:

/s/ Kenneth U. Kuk

 

 

 

 

Name: Kenneth U. Kuk

 

 

 

Title: Chairman, President & Chief Executive Officer

 

 

 

 

Attest:

JAMES E. NELSON

 

 

 

 

By:

/s/ Gail Buysse

 

 

/s/ James E. Nelson

 

 

 

16

--------------------------------------------------------------------------------